Citation Nr: 1746419	
Decision Date: 10/18/17    Archive Date: 10/31/17

DOCKET NO.  16-04 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Honolulu, Hawaii


THE ISSUE

Entitlement to a rating in excess of 70 percent for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Rothstein, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1955 to May 1963, and from April 1969 to March 1982.

This appeal to the Board of Veterans' Appeals (Board) arose from a January 2015 rating decision, in which the RO, in San Diego, California, granted service connection for left ear hearing loss and an increased rating of 70 percent for bilateral hearing loss (previously right ear hearing loss), effective September 15, 2014 (the identified date of claim for increase).  In August 2015, the Veteran filed a notice of disagreement (NOD) with the rating assigned for his bilateral hearing loss.  A statement of the case (SOC) was issued in December 2015, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in January 2016.  A supplemental SOC (SSOC) was issued in June 2016.  During the pendency of the appeal, the Veteran's claims file was transferred to the jurisdiction of the RO in Honolulu, Hawaii, which certified the appeal to the Board.

While the Veteran previously had a paper claims file, this appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.

Also, this appeal has been advanced on the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2016).

For reasons expressed below, the claim on appeal is being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that further AOJ action in this appeal is warranted.

In connection with the claim on appeal, the Veteran was afforded VA contracted examinations for evaluation of his bilateral hearing loss in November 2014 and May 2016.  

On November 2014 VA contracted examination, the Veteran's speech discrimination score, using the Maryland CNC test, was zero percent for the right ear and 68 percent for the left ear.  Also, according to the examination report, audiometric testing revealed the following puretone thresholds and averages, in decibels:




HERTZ



1000
2000
3000
4000
Average
RIGHT
85
105
110
-
103
LEFT
75
75
95
100
86

On May 2016 VA contracted examination, the Veteran's speech discrimination score, using the Maryland CNC test, was zero percent for the right ear and 70 percent for the left ear.  Also, according to the examination report, audiometric testing revealed the following puretone thresholds and averages, in decibels:




HERTZ



1000
2000
3000
4000
Average
RIGHT
95
-
-
-
103
LEFT
80
80
90
-
89

However, the results of these examinations are inadequate for rating purposes, inasmuch as the audiometric testing did not include puretone thresholds at 2000, 3000, and 4000 Hertz for the right ear and at 4000 Hertz for the left ear.  See 38 C.F.R. § 4.85(d) (an examination for hearing impairment for VA purposes must include, among other things, puretone thresholds at 1000, 2000, 3000, and 4000 Hertz).  Although the VA contracted examiner who conducted both the November 2014 and May 2016 examinations provided the above average hearing thresholds of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz), he also stated that testing could not be conducted at various, pertinent frequencies.  More specifically, during the November 2014 examination, he stated that the right ear could not be tested at 4000 Hertz.  Additionally, during the May 2016 examination, he stated, without explanation, that the right ear could not be tested at 2000, 3000, and 4000 Hertz, and that the left ear could not be tested at 4000 Hertz.  As such, the above average hearing thresholds are inadequate for rating purposes.  See id. (ratings for hearing loss are determined, in part, by the puretone threshold average, as measured by the sum of the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by four).  

Therefore, given the above-noted deficiencies, the Board finds that a new VA examination to obtain clinical findings that are responsive to the applicable rating criteria and rating considerations is needed to assess the severity of the Veteran's service-connected bilateral hearing loss.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, may well result in denial of his claim for increased rating.  See 38 C.F.R. § 3.655(b) (2016).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to the scheduled examination, the AOJ should obtain and associate with the claims file any copy(ies) of correspondence referencing the date and time of the examination-preferably, any notice(s) of examination-sent to him by the pertinent medical facility.

Prior to arranging for the Veteran to undergo further examination, to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.

As for VA records, the claims file reflects that the Veteran has been receiving treatment from the VA Community Based Outpatient Clinic (CBOC) in Agana Heights, Guam, and that records from those facilities dated through May 2016 are associated with the file; however, more recent records may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, the AOJ should obtain from the Guam VA CBOC all pertinent, outstanding records of evaluation and/or treatment of the Veteran since May 2016, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with regard to requests for records from Federal facilities.

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claim on appeal, explaining that he has a full one-year period to respond.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  In its letter, the AOJ should specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding, pertinent private (non-VA) records.

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the claim on appeal.  The AOJ's adjudication of the claim should include consideration of whether "staged rating" of the Veteran's bilateral hearing loss-assignment of different ratings for distinct periods of time, based on the facts found-is appropriate.


Accordingly, this matter is hereby REMANDED for the following action:

1.  Obtain from the Guam VA CBOC all outstanding, pertinent records of evaluation and/or treatment of the Veteran, dated since May 2016.  Follow the procedures of 38 C.F.R. § 3.159 as regards to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information and, if necessary, authorization, to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received are associated with the claims file, arrange for the Veteran to undergo a VA audiology examination for evaluation of his service-connected bilateral hearing loss by an appropriate medical professional-preferably, an audiologist.

The contents of the entire, electronic claims file, (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated individual, and the examination report should reflect consideration of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

For each ear, the examiner should provide numeric interpretation of any hearing tests/audiograms conducted.  The examiner should also set forth numeric values for each of the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, and then provide the average pure tone threshold for these four frequencies.  The reported numeric values and speech recognition scores (Maryland CNC test) must be in conformity with the requirements of 38 C.F.R. § 4.85 (2016).

If any numeric value for each of the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz cannot be set forth, the examiner should clearly so state and explain why.

The examiner should also fully describe the functional effects of the Veteran's hearing loss on his activities of daily living, to include employment. 

All testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

5.  If the Veteran fails to report to the scheduled examination, obtain and associate with the claims file copy(ies) of any correspondence referencing the date and time of the examination-preferably, any notice(s) of examination-sent to him by the pertinent medical facility.

6.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claim on appeal.

If the Veteran fails, without good cause, to report to the scheduled examination, in adjudicating the claim, apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.

Otherwise, adjudicate the claim in light of all pertinent evidence (to include all evidence added to the VBMS and/or Virtual VA file(s) since the last adjudication) and legal authority (to include consideration of whether, staged rating of the disability is appropriate).

8.  If the full benefit sought on appeal remains denied, furnish to the Veteran and his representative a SSOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  The AOJ is reminded that this appeal has been advanced on the Board's docket.



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).




